—In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated December 11, 1998, as denied that branch of its motion which was for partial summary judgment dismissing the second cause of action asserted in the complaint, and granted the third-party defendants’ cross motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly denied that branch of the motion which was for partial summary judgment dismissing the second cause of action asserted in the complaint and granted the cross motion for summary judgment dismissing the third-party complaint, as the defendant third-party plaintiff did not submit evidence in admissible form either in support of its own motion or in opposition to the cross motion (see, Zuckerman v City of New York, 49 NY2d 557; Siagkris v K & E Mech., 248 AD2d 458; Key Bank v Lisi, 225 AD2d 669). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.